             Case 2:19-bk-24804-VZ                   Doc 482 Filed 03/19/20 Entered 03/19/20 19:42:58                                       Desc
                                                      Main Document    Page 1 of 12



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address
    Richard M. Pachulski (CA Bar No. 90073)
    Jeffrey W. Dulberg (CA Bar No. 181200)
    Malhar S. Pagay (CA Bar No. 189289)
    PACHULSKI STANG ZIEHL & JONES LLP
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, California 90067
    Telephone: 310/277-6910
    Facsimile: 310/201-0760
    E-mail: rpachulski@pszjlaw.com
            jdulberg@pszjlaw.com
            mpagay@pszjlaw.com



         Individual appearing without an attorney
         Attorney for: Movant(s)

                                             UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

    In re:                                                                      CASE NO.:      2:19-bk-24804-VZ

    YUETING JIA,1
                                                                                CHAPTER: 11

                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE:
                                                                            ORDER (I) APPROVING FOURTH AMENDED
                                                                            DISCLOSURE STATEMENT, (II) APPROVING
                                                                            VOTING AND TABULATION PROCEDURES,
                                                                  Debtor(s) (III) SETTING CONFIRMATION HEARING
                                                                            AND RELATED DEADLINES, (IV) WAIVING
                                                                            CERTAIN LOCAL RULES AND PROCEDURES,
                                                                            (V) VACATING ORDER TO SHOW CAUSE
                                                                            AND (VI) GRANTING RELATED RELIEF
                                                                            (“MOTION”)
                                                                                [Relates to Docket No. 465]


PLEASE TAKE NOTE that the order titled Order (I) Approving Fourth Amended Disclosure Statement, (II) Approving Voting
and Tabulation Procedures, (III) Setting Confirmation Hearing and Related Deadlines, (IV) Waiving Certain Local Rules
and Procedures, (V) Vacating Order to Show Cause and (VI) Granting Related Relief was lodged on (date) March 19, 2020
and is attached. This order relates to the Motion which is docket number 465.




1
 The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91 Marguerite Drive,
Rancho Palos Verdes, CA 90275.
             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:328460.1 46353/002
Case 2:19-bk-24804-VZ   Doc 482 Filed 03/19/20 Entered 03/19/20 19:42:58   Desc
                         Main Document    Page 2 of 12




                           EXHIBIT A
Case 2:19-bk-24804-VZ          Doc 482 Filed 03/19/20 Entered 03/19/20 19:42:58                          Desc
                                Main Document    Page 3 of 12


 1   Richard M. Pachulski (CA Bar No. 90073)
     Jeffrey W. Dulberg (CA Bar No. 181200)
 2   Malhar S. Pagay (CA Bar No. 189289)
     PACHULSKI STANG ZIEHL & JONES LLP
 3   10100 Santa Monica Blvd., 13th Floor
     Los Angeles, CA 90067
 4
     Telephone: 310/277-6910
 5   Facsimile: 310/201-0760
     Email:     rpachulski@pszjlaw.com
 6              jdulberg@pszjlaw.com
                mpagay@pszjlaw.com
 7
     Attorneys for Yueting Jia, Debtor and Debtor in Possession
 8
                                  UNITED STATES BANKRUPTCY COURT
 9
                                   CENTRAL DISTRICT OF CALIFORNIA
10

11                                           LOS ANGELES DIVISION

12   In re:                                                        Case No.: 2:19-bk-24804-VZ

13   YUETING JIA,1                                                 Chapter 11

14                                      Debtor.                    ORDER (I) APPROVING FOURTH
                                                                   AMENDED DISCLOSURE STATEMENT,
15                                                                 (II) APPROVING VOTING AND
                                                                   TABULATION PROCEDURES,
16                                                                 (III) SETTING CONFIRMATION
                                                                   HEARING AND RELATED DEADLINES,
17                                                                 (IV) WAIVING CERTAIN LOCAL RULES
                                                                   AND PROCEDURES, (V) VACATING
18                                                                 ORDER TO SHOW CAUSE AND (VI)
                                                                   GRANTING RELATED RELIEF
19
                                                                   Date:      March 19, 2020
20                                                                 Time:      9:30 a.m.
                                                                   Place:     United States Bankruptcy Court
21                                                                            255 E. Temple Street
                                                                              Los Angeles, CA 90012
22                                                                 Courtroom: 1368
                                                                   Judge:     Hon. Vincent P. Zurzolo
23

24

25

26

27
     1
      The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
28   Marguerite Drive, Rancho Palos Verdes, CA 90275.
Case 2:19-bk-24804-VZ          Doc 482 Filed 03/19/20 Entered 03/19/20 19:42:58                           Desc
                                Main Document    Page 4 of 12


 1           Upon consideration of the Debtor’s motion (the “Motion)2 for entry of an order
 2   (i) approving the Fourth Amended Disclosure Statement; (ii) approving the Voting Procedures and
 3   Tabulation Procedures; (iii) setting the date and time for the Confirmation Hearing and related
 4   deadlines; (iv) waiving certain local rules and procedures related to the timing and approval of the
 5   Fourth Amended Disclosure Statement and confirmation of the Third Amended Plan; and
 6   (v) granting related relief, all as more fully set forth in the Motion; and due and sufficient notice of
 7   the Motion having been provided under the particular circumstances; and it appearing that no other
 8   or further notice need be provided; and the Court having jurisdiction to consider the Motion and
 9   the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and consideration of the
10   Motion and the relief requested therein being a core proceeding under 28 U.S.C. § 157(b)(2); and
11   this Court’s entry of a final order being consistent with Article III of the United States Constitution;
12   and venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and a hearing having
13   been scheduled and, to the extent necessary, held to consider the relief requested in the Motion (the
14   “Hearing”); and upon the record of the Hearing and all the proceedings had before the Court; and
15   the Court having found and concluded that the Fourth Amended Disclosure Statement sufficiently
16   describes, among other things, the Debtor, the Chapter 11 Case, and the Third Amended Plan, and
17   that the Fourth Amended Disclosure Statement therefore (i) allows holders of Debt Claims in Class
18   4 to make an informed judgment about the Third Amended Plan and (ii) contains “adequate
19   information” as that term is defined in section 1125(a) of the Bankruptcy Code; and the Court
20   having found and determined the relief requested in the Motion to be in the best interests of the
21   Debtor, his estate and creditors, and any parties in interest; and that the legal and factual bases set
22   forth in the Motion and at the Hearing having established just cause for the relief granted herein;
23   and after due deliberation thereon and sufficient cause appearing therefor, it is HEREBY
24   ORDERED THAT:
25           1.       The Motion is GRANTED, to the extent set forth herein.
26

27
     2
       Capitalized terms not otherwise defined in this order shall have the meanings used in the Motion, or if not defined
28   therein, in the Fourth Amended Disclosure Statement.
Case 2:19-bk-24804-VZ       Doc 482 Filed 03/19/20 Entered 03/19/20 19:42:58                 Desc
                             Main Document    Page 5 of 12


 1          2.      The Fourth Amended Disclosure Statement is approved as containing adequate
 2   information pursuant to section 1125 of the Bankruptcy Code, and the Debtor is authorized to use
 3   the Fourth Amended Disclosure Statement in connection with the solicitation of votes in respect of
 4   the Third Amended Plan.
 5          3.      The requirement that the Debtor use certain form pleadings in connection with the
 6   approval of a disclosure statement and confirmation of a plan of reorganization, including a form
 7   combined disclosure statement and plan of reorganization and a form motion to approve the
 8   adequacy of the disclosure statement is hereby waived.
 9          4.      The Confirmation Hearing shall be held on May 21, 2020, at 9:30 a.m. (Pacific
10   Time). The Confirmation Hearing may be continued from time to time without further notice other
11   than the announcement by the Debtor of the adjourned date(s) at the Confirmation Hearing or any
12   continued hearing or as indicated on any notice of matters scheduled for hearing filed with the
13   Bankruptcy Court.
14          5.      The deadline to file objections to the confirmation of the Third Amended Plan shall
15   be May 7, 2020, at 4:00 p.m. (Pacific Time) (the “Plan Objection Deadline”). Any objection to
16   confirmation of the Third Amended Plan must state with specificity the grounds for such objection
17   and be filed with the Bankruptcy Court and served upon (a) counsel for the Debtor, Pachulski Stang
18   Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067 (Attn: Richard
19   M. Pachulski, Esq., Jeffrey W. Dulberg, Esq. and Malhar S. Pagay, Esq.); (b) special counsel for
20   the Debtor, O’Melveny & Myers LLP, Times Square Tower, 7 Times Square, New York, NY
21   10036 (Attn: Suzzanne Uhland, Esq. and Diana M. Perez, Esq.); (c) counsel to the Creditors’
22   Committee, Lowenstein Sandler LLP, One Lowenstein Drive, Roseland, NJ 07068 (Attn: Jeffrey
23   D. Prol, Esq., Andrew D. Behlmann, Esq., and Jeremy D. Merkin, Esq.) and Polsinelli, 2049
24   Century Park East, 29th floor, Los Angeles, CA 90067 (Attn: Randye B. Soref, Esq.); and (d) the
25   Office of the United States Trustee for the Central District of California, 915 Wilshire Blvd., Suite.
26   1850, Los Angeles, California 90017 (Attn: Kelly L. Morrison, Esq.).
27          6.      The deadline to file the motion for confirmation of the Third Amended Plan is April
28   23, 2020, at 4:00 p.m. (Pacific Time).
Case 2:19-bk-24804-VZ       Doc 482 Filed 03/19/20 Entered 03/19/20 19:42:58                  Desc
                             Main Document    Page 6 of 12


 1          7.      The deadline to file, if necessary, a reply to any timely objection to Confirmation of
 2   the Third Amended Plan filed on or before the Plan Objection Deadline is May 15, 2020, at 4:00
 3   p.m. (Pacific Time).
 4          8.      The form and manner of service of the Disclosure Statement Notice is hereby
 5   approved.
 6          9.      The form and manner of service of the Confirmation Hearing Notice, substantially
 7   in the form attached to the Motion as Exhibit B, is hereby approved.
 8          10.     The Voting Procedures are hereby approved.
 9          11.     The Voting Record Date shall be March 19, 2020. In addition, with respect to any
10   transferred claim in Class 4, the transferee will be entitled to receive a Solicitation Package (to the
11   extent set forth herein) and cast a Ballot on account of the transferred claim only if all actions
12   necessary to effect the transfer of the claim pursuant to Bankruptcy Rule 3001(e) have been
13   completed on or before the Voting Record Date. In the event a claim is transferred after the
14   transferor has completed a Ballot, the transferee of such claim shall be bound by any vote made on
15   the Ballot by the transferor.
16          12.     The deadline for filing and serving any motion seeking to have a claim temporarily
17   allowed for voting purposes shall be April 16, 2020, at 4:00 p.m. (Pacific Time). The deadline for
18   the Debtor or any other parties in interest to object to such a motion shall be April 30, 2020, at
19   4:00 p.m. (Pacific Time).
20          13.     Except as provided in paragraph 14 below, the Debtor shall mail or cause to be
21   mailed to holders of Debt Claims in Class 4, so that such mailing commences no later than March
22   30, 2020 (the “Solicitation Mailing Date”), a solicitation package containing: (i) the Confirmation
23   Hearing Notice; (ii) the form of Ballot; (iii) the Fourth Amended Disclosure Statement, the Third
24   Amended Plan, and Disclosure Statement Order, which may (but shall not be required to) be in
25   electronic format (either CD-ROM or flash drive); and (iv) such other information as the Court may
26   direct or approve (collectively, the “Solicitation Package”). The Solicitation Package and the
27   manner of service of the Solicitation Package satisfy the requirements of Bankruptcy Rule 3017(d).
28
Case 2:19-bk-24804-VZ      Doc 482 Filed 03/19/20 Entered 03/19/20 19:42:58                Desc
                            Main Document    Page 7 of 12


 1          14.     The Notice of Non-Voting Status, substantially in the form attached to the Motion
 2   as Exhibit C, is hereby approved. Pursuant to Bankruptcy Rule 3017(d), the Debtor is not required
 3   to transmit a Solicitation Package to holders of unclassified claims or holders of claims in Class 1
 4   (Priority Non-Tax Claims), Class 2 (U.S. Secured Claims), and Class 3 (China Secured Claims)
 5   (collectively, the “Non-Voting Parties”). The Debtor shall mail or cause to be mailed to each Non-
 6   Voting Party, so that such mailing commences no later than the Solicitation Mailing Date, the
 7   Notice of Non-Voting Status.
 8          15.     The Ballot, substantially in the form attached to the Motion as Exhibit D is hereby
 9   approved.
10          16.     All Ballots must be properly executed, completed, and delivered to the Voting Agent
11   in accordance with the following instructions on or before April 30, 2020, at 4:00 p.m. (Beijing
12   time) (the “Voting Deadline”), unless extended or otherwise agreed by the Debtor. If submitting
13   your vote through the E-Balloting Portal, the Voting Agent will accept Ballots if properly
14   completed through the E-Balloting Portal. To submit your Ballot via the E-Balloting Portal, visit
15   https://dm.epiq11.com/YT1, click on the “E-ballot portal” in the Case Action Section of the
16   website, and follow the instructions to submit your Ballot. If submitting your vote by First Class
17   Mail, Overnight Courier, or Hand Delivery, please use the following address: YUETING JIA -
18   Ballot Processing, c/o Epiq Corporate Restructuring LLC, 10300 SW Allen Boulevard, Beaverton,
19   OR 97005, United States of America. If submitting a Ballot with your vote by Email, please send
20   it to tabultion@epiqglobal.com with a reference to “YT Vote” in the subject line. Ballots cast by
21   fax will not be counted unless approved in advance by the Debtor in writing.
22          17.     The following Tabulation Procedures are hereby approved:
23                  (a)    Unless otherwise provided in these Tabulation Procedures, a claim will be
                           deemed temporarily allowed for voting purposes only in an amount equal to:
24                         (i) the liquidated, non-contingent, undisputed amount of such claim as set
                           forth in the Schedules if no proof of claim was filed by the Voting Record
25                         Date; (ii) the liquidated, non-contingent, undisputed amount of such claim
                           as set forth on a proof of claim filed by the Voting Record Date; (iii) the
26                         amount of such claim as set forth in any stipulation allowing such claim or
                           settlement agreement resolving disputes related to such claim filed with the
27                         Court before the Voting Deadline, whether or not the Court has approved the
                           stipulation or agreement as of the Voting Deadline.
28
Case 2:19-bk-24804-VZ   Doc 482 Filed 03/19/20 Entered 03/19/20 19:42:58                 Desc
                         Main Document    Page 8 of 12


 1               (b)    If a claim for which no proof of claim has been filed by the Voting Record
                        Date is listed in the Schedules but listed as contingent, unliquidated, or
 2                      disputed, and the applicable bar date has not occurred, such claim will be
                        entitled to vote only in the amount of $1.00 for voting purposes unless a
 3                      stipulation allowing such claim or settlement agreement resolving disputes
                        related to such claim has been filed, as set forth above.
 4
                 (c)    If a claim has been estimated or otherwise allowed for voting purposes by
 5                      order of the Court, such claim will be temporarily allowed in the amount so
                        estimated or allowed by the Court for voting purposes only, subject to the
 6                      other Tabulation Procedures.
                 (d)    If a claim for which a proof of claim has been filed by the Voting Record
 7                      Date and has not been disallowed and is not subject to a pending objection
                        or adversary proceeding as of the Voting Record Date, and is marked or
 8                      otherwise referenced on its face as wholly contingent, unliquidated, or
                        disputed, or if no claim amount is specified on such proof of claim, such
 9                      claim will be temporarily allowed solely for voting purposes in the amount
                        of $1.00, irrespective of how such claim may or may not be set forth in the
10                      Schedules; provided, however, that any undisputed, non-contingent, or
                        liquidated portion of such claim will be deemed temporarily allowed for
11                      voting purposes, subject to the other Tabulation Procedures.
12               (e)    If the Debtor has served an objection or request for estimation as to a claim
                        by April 2, 2020, such claim shall be temporarily disallowed for voting
13                      purposes only and not for purposes of allowance or distribution, except to
                        the extent and in the manner as may be set forth in such objection, or as
14                      ordered by the Court before the Voting Deadline.
                 (f)    If any creditor seeks to challenge the allowance of its claim for voting
15                      purposes in accordance with the above procedures, the Debtor requests the
                        Court direct such claimant to serve on counsel for the Debtor and file with
16                      the Court a 3018 Motion temporarily allowing such Claim in a different
                        amount for purposes of voting to accept or reject the Third Amended Plan
17                      on or before April 16, 2020, at 4:00 p.m. (Pacific Time).
18               (g)    When serving the Solicitation Packages, the Voting Agent will include
                        individualized Ballots for the holders of Debt Claims in Class 4 and identify
19                      the allowed amount of the claim held by such holder for voting purposes
                        only pursuant to subsection (a) above.
20               (h)    If a proof of claim has been amended by a later proof of claim that is filed
                        on or prior to the Voting Record Date, the later filed amending claim shall
21                      be entitled to vote in a manner consistent with these Tabulation Procedures,
                        and the earlier filed claim shall be disallowed for voting purposes, regardless
22                      of whether the Debtor has objected to such amended claim. Except as
                        otherwise ordered by the Court, any amendments to proofs of claim filed
23                      after the Voting Record Date shall not be considered for purposes of these
                        tabulation rules.
24
                 (i)    Notwithstanding anything to the contrary contained herein, any creditor who
25                      has filed or purchased duplicate claims within Class 4 shall be provided with
                        only one Solicitation Package and one ballot for voting a single claim,
26                      regardless of whether the Debtor has objected to such duplicate claims.
                 (j)    The voter must complete each section of the Ballot, including, without
27                      limitation, certifying the amount of its claim, voting to accept or reject the
                        Third Amended Plan, completing the requested identification information,
28                      and signing and dating the Ballot. If the party executing the Ballot is signing
Case 2:19-bk-24804-VZ   Doc 482 Filed 03/19/20 Entered 03/19/20 19:42:58                    Desc
                         Main Document    Page 9 of 12


 1                      as a trustee, executor, administrator, guardian, attorney-in-fact, or officer of
                        a corporation, or is acting in a fiduciary or representative capacity, he or she
 2                      must indicate that capacity when signing and, if required or requested by the
                        Voting Agent, the Debtor, or the Bankruptcy Court, must submit evidence
 3                      satisfactory to the requesting party to so act on behalf of the holder of the
                        claim.
 4
                 (k)    Ballots received after the Voting Deadline will not be counted (except as
 5                      permitted by the Debtor in his sole discretion). The voter may choose the
                        method of delivery of its Ballot to the Voting Agent at its own risk. A Ballot
 6                      will be deemed delivered only when the properly executed Ballot is actually
                        received by the Voting Agent. Ballots delivered by fax will not be counted.
 7               (l)    The voter must vote all its Debt Claims to either to accept or reject the Third
                        Amended Plan. Accordingly, a Ballot that partially rejects and partially
 8                      accepts the Third Amended Plan will not be counted.
 9               (m)    If a claimant holds more than one Debt Claim in Class 4, that claimant must
                        submit a separate Ballot for each such claim arising under a separate debt
10                      instrument and will be entitled to a separate vote for numerosity purposes in
                        respect of each such claim.
11               (n)    If multiple Ballots are received from the same voter with respect to the same
                        claim before the Voting Deadline, the last properly executed Ballot timely
12                      received will be deemed to reflect the voter’s intent and will supersede and
                        revoke any prior Ballot received.
13
                 (o)    The Debtor further proposes that, subject to any contrary order of the Court
14                      and except as otherwise set forth herein, he may waive any defects or
                        irregularities as to any particular Ballot at any time, either before or after the
15                      Voting Deadline, and any such waivers shall be documented in the voting
                        report filed with this Court by the Voting Agent, the deadline for which is
16                      no later than seven days before the Confirmation Hearing. A defective or
                        irregular Ballot will not be deemed delivered until such defect or irregularity
17                      has been cured or the Debtor has waived it. Neither the Debtor, nor any other
                        person or entity, will be under any duty to provide notification of defects or
18                      irregularities with respect to delivered Ballots, nor will any of them incur
                        any liability for failure to provide such notification.
19               (p)    In addition, the following Ballots will not be counted in determining the
                        acceptance or rejection of the Third Amended Plan:
20
                        (i)      any Ballot that is illegible or contains insufficient information to
21                               permit the identification of the holder;
                        (ii)     any Ballot that (x) does not indicate an acceptance or rejection of the
22                               Third Amended Plan, (y) indicates both an acceptance and rejection
                                 of the Third Amended Plan, or (z) partially accepts and partially
23                               rejects the Third Amended Plan;
24                      (iii) any Ballot cast by a person who does not hold, or does not represent
                                 a person who holds, a Debt Claim;
25                      (iv)     any Ballot cast on account of a claim that has not been allowed for
                                 voting purposes as set forth in subparagraphs (a) through (d) above;
26
                        (v)      any Ballot sent to a person other than the Voting Agent; and
27                      (vi)     any Ballot not bearing an original signature; provided, however, that
                                 any Ballot submitted via the Voting Agent’s online balloting
28
Case 2:19-bk-24804-VZ       Doc 482 Filed 03/19/20 Entered 03/19/20 19:42:58                 Desc
                             Main Document    Page 10 of 12


 1                                  platform (as further described below), or via email, will be deemed
                                    to be an original signature.
 2
            18.     The Order to Show Cause and hearing thereon, scheduled for April 30, 2020, at
 3
     11:00 a.m., issued pursuant to paragraph (4) of the Court’s Order: (1) Denying Motion for Approval
 4
     of Adequacy of Amended Disclosure Statement and 2nd Amended Disclosure Statement; and (2) to
 5
     Show Cause Why Chapter 11 Case Should Not Be Dismissed or Converted to a Case Under Chapter
 6
     7 [Docket No. 304], entered on February 6, 2020, are hereby vacated because cause has been shown
 7
     by the approval herein of the Fourth Amended Disclosure Statement.
 8
            19.     The terms and conditions of this Order shall be immediately effective and
 9
     enforceable upon its entry.
10
            20.     The Debtor is authorized and empowered to take all actions necessary to implement
11
     the relief granted in this Order.
12
            21.     The Court shall retain jurisdiction with respect to all matters arising from or related
13
     to the interpretation or implementation of this Order.
14

15                                                   ###

16

17

18

19

20

21

22

23

24

25

26

27
28
        Case 2:19-bk-24804-VZ                   Doc 482 Filed 03/19/20 Entered 03/19/20 19:42:58                                       Desc
                                                 Main Document    Page 11 of 12



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067


A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 19, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date)                             , I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 19, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 19, 2020               Mary de Leon                                                     /s/ Mary de Leon
 Date                         Printed Name                                                     Signature




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                    Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:328460.1 46353/002
        Case 2:19-bk-24804-VZ                   Doc 482 Filed 03/19/20 Entered 03/19/20 19:42:58                                       Desc
                                                 Main Document    Page 12 of 12



SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

       Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
       Jerrold L Bregman ecf@bg.law, jbregman@bg.law
       Jeffrey W Dulberg jdulberg@pszjlaw.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Stephen D Finestone sfinestone@fhlawllp.com
       Richard H Golubow rgolubow@wghlawyers.com,
        pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
       Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
       Ben H Logan blogan@omm.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       David W. Meadows david@davidwmeadowslaw.com
       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Christopher E Prince cprince@lesnickprince.com,
        jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Victor A Sahn vsahn@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmey
        erlaw.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
       Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
       Benjamin Taylor btaylor@taylorlawfirmpc.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
       Claire K Wu ckwu@sulmeyerlaw.com,
        mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
       Emily Young pacerteam@gardencitygroup.com,
        rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
       David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com

2.     SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served):

Daniel J. Saval
Dong Ni (Donna) Xu
KOBRE & KIM LLP
800 Third Avenue
New York, NY 10022
Email: daniel.saval@kobrekim.com
       donna.xu@kobrekim.com




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                    Page 3                        F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:328460.1 46353/002
